358 U.S. 47 (1958)
GROCHOWIAK
v.
PENNSYLVANIA.
No. 166.
Supreme Court of United States.
Decided October 13, 1958.
APPEAL FROM THE SUPERIOR COURT OF PENNSYLVANIA, PHILADELPHIA DISTRICT.
John W. Keller and Mitchell Salem Fisher for appellant.
Thomas D. McBride, Attorney General of Pennsylvania, Frank P. Lawley, Jr. and Harry J. Rubin, Deputy Attorneys General, and George C. Eppinger for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.